                                                         Case 2:20-cv-09024-SVW-PD Document 37 Filed 12/29/20 Page 1 of 1 Page ID #:2017




                                                            1

                                                            2

                                                            3

                                                            4

                                                            5

                                                            6

                                                            7

                                                            8

                                                            9

                                                           10
191 W. Wilbur Road, Suite 102, Thousand Oaks, CA 91360
 Telephone: (805) 639-0090 • Facsimile: (805) 980-4218




                                                           11                              UNITED STATES DISTRICT COURT
                                                           12                            CENTRAL DISTRICT OF CALIFORNIA
                                                           13
                    Hatch & Cesario




                                                                 E.M.C. (a Minor, By and Through Her                     Case No.: 2:20-cv-09024-SVW-PD
                                                           14    Parents, HOWARD and NATALIE
                                                                 CUMMINGS), and Guardian Ad Litem,                       ORDER FOR DISMISSAL
                                                           15
                                                                 NATALIE JOY CUMMINGS,                                   WITH PREJUDICE
                                                           16
                                                                                               Plaintiffs,               [F.R.C.P. 41(A)]
                                                           17
                                                                     v.
                                                           18
                                                                VENTURA UNIFIED SCHOOL                                          JS-6
                                                           19
                                                                DISTRICT,
                                                           20
                                                                                               Defendant.
                                                           21

                                                           22          Pursuant to the Joint Stipulation of the Parties under Federal Rules of Civil Procedure
                                                           23 41(a)(1)(ii), IT IS HEREBY ORDERED:

                                                           24          The entire action is hereby dismissed with prejudice as to all claims, causes of action, and
                                                           25 all parties.
                                                                        December 29, 2020
                                                           26 Dated: ___________________
                                                                                                                      _________________________________
                                                           27                                                         HONORABLE STEPHEN V. WILSON
                                                                                                                      United States District Judge
                                                           28

                                                                                                                -1-
                                                                             ORDER FOR DISMISSAL WITH PREJUDICE
